UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
INRE:

TERRORIST ATTACKS ON                                                      JUDGMENT
SEPTEMBER 11, 2001

------------------------------------------------------------X
This document relates to:

     Ashton et al v. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)

   It is,   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 14, 2020, Magistrate Judge Sarah

Netbum's December 19, 2019 Report and Recommendation (the "Report"), recommending that

this Court grant in part and deny in part Plaintiffs' motion; (Report, ECF No.5387, at 8), is adopted

as it pertains to Plaintiffs James Della Bella, Jason Schoenholtz, and Terrence M. Smith, Jr.

Plaintiffs motion for Final Judgments (ECF No. 4 718), is granted as it pertains to Plaintiffs James

Della Bella, Jason Schoenholtz, and Terrence M. Smith Jr., it is

   ORDERED that the Ashton Plaintiffs identified in the attached Exhibit A are awarded judgment

for solatium damages as set forth in Exhibit A; and it is

   ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per
                                                                     ''
annum, all interest compounded annually over the same period; and it is

   ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages awards that may be approved on the same basis as currently approved for those Plaintiffs

Appearing on Exhibit A or in prior filings.
Dated: New York, New York
       February 18, 2020



                            BY:




                                  THJS DOCUMENT WASJt{Jt{fa
                                  ONTHEDOCKETON     /. zuza
EXHIBIT A
3   Andrea Della Bella     James Della Bella      Stepchild     $8,500,000
6   Alexander Steinman     Jason Schoenholtz      Stepsibling   $2,125,000
7   William W. Haynes    Terrence M. Smith, Jr.   Stepchild     $8,500,000
